Citation Nr: 1818033	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-25 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 2011, for the grants of service connection for the following disabilities: bilateral knee disabilities; temporomandibular joint (TMJ) dysfunction; a left ankle disability; and a right hand disability.

2.  Entitlement to an effective date prior to May 6, 2013, for the grant of service connection for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date earlier than May 7, 2013, for the grant of a 30 percent rating for primary insomnia.

4.  Entitlement to an effective date earlier than May 6, 2013, for the grant of a 10 percent rating for psoriasis.

5.  Entitlement to a higher initial rating for primary insomnia, rated as 0 percent disabling prior to May 7, 2013, and as 30 percent disabling from May 7, 2013.  

6.  Entitlement to a higher initial rating for psoriasis, rated as 0 percent disabling prior to May 6, 2013, and as 10 percent disabling from May 6, 2013.

7.  Entitlement to an initial compensable rating for status post fracture of the right 5th metatarsal (right foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to January 2011 after over 20 years of service, including service in Southwest Asia.

These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2011 and July 2013 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In his November 2011 notice of disagreement, the Veteran requested a local hearing in support of this appeal.  After the RO acknowledged this request and scheduled the hearing, however, the Veteran canceled it.  The Board thus considers the hearing request withdrawn.  

This matter was previously before the Board and was remanded for additional development in July 2015.  Review of the record shows substantial compliance with the remand directives; thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

By way of background, the Veteran submitted a claim for service connection for multiple disabilities in October 2010.  Thereafter, the RO granted service connection for the following disabilities by way of the October 2011 rating decision on appeal:  (1) tinnitus; (2) allergic rhinitis; (3) osteoarthritis of the lumbar spine with history of thoracolumbar compression deformities (lumbar spine disability); (4) primary insomnia; (5) granulomas lung disease (lung disability); (6) status post fracture of the right 5th metatarsal (right foot disability); (7) degenerative joint disease of the right shoulder (right shoulder disability); (8) residual left lower thigh scar from laceration (left thigh scar); (9) residual scar from laceration of top of scalp (scalp scar); and (10) psoriasis.  The RO assigned an effective date of February 1, 2011, for the grants of service connection.

In a July 2013 rating decision, the RO granted service connection for the following disabilities: (1) right knee strain and residuals, tear, undersurface, horn right knee meniscus (right knee disabilities); (2) TMJ dysfunction; (3) right hand boxers fracture (right hand disability); (4) left ankle sprain (left ankle disability); (5) left knee strain (left knee disability); and (6) radiculopathy of the right lower extremity.  The RO assigned an effective date of February 1, 2011, for the grants of service connection for conditions (1)-(5), and an effective date of May 6, 2013, was assigned for the grant of service connection for radiculopathy of the right lower extremity.

The Board notes that the Veteran initiated appeals of the RO's October 2011 denial of service connection for additional disabilities, but these claims were either granted in July 2013 or he did not perfect his appeal as to those issues; thus, they are not before the Board at this time.  See September 2013 VA Form 9.

In September 2013, the Veteran expressed disagreement with the effective dates assigned for all grants of service connection.  See id.  In the July 2015 remand, the Board requested that the RO consider the Veteran's disagreement with effective dates assigned in the October 2011 and July 2013 rating decisions in the first instance and possibly issue a Statement of the Case as to the matter.  In December 2016, the RO notified the Veteran that his September 2013 Notice of Disagreement was untimely with regard to the effective dates assigned in the October 2011 rating decision.  He did not disagree with this determination, and thus, the matter of the effective dates assigned in the October 2011 rating decision is not before the Board at this time.

Additionally, in a July 2013 Statement of the Case, the RO increased the Veteran's disability rating for primary insomnia to 30 percent as of May 7, 2013, and increased the disability rating for psoriasis to 10 percent as of May 6, 2013.  Both disabilities were rated noncompensable prior to May 2013 and the Veteran has recently clarified that he is satisfied with his current ratings for these disabilities.  See February 2016 correspondence.  He has also indicated, however, that he disagrees with the effective dates assigned for the current ratings.  Id.  Thus, the Board has recharacterized his claims for higher initial ratings as claims for higher initial ratings and claims for earlier effective dates for the grants of increased ratings, as indicated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this decision, the Board dismisses the certified appeal of the initial ratings assigned and adjudicates the matter of the Veteran's entitlement to earlier effective dates for his current ratings.

The issue of the Veteran's entitlement to an initial compensable rating for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2016 statement, prior to the promulgation of a decision in the appeal regarding the Veteran's entitlement to higher initial ratings for primary insomnia and psoriasis, the Veteran notified the Board that a withdrawal of his claims is requested.

2.  In July 2013, the RO granted service connection for the following disabilities effective from February 1, 2011, which is the day following his January 31, 2011, separation from service: right knee disabilities, TMJ dysfunction, a right hand disability, a left ankle disability, and a left knee disability.

3.  For the period on appeal prior to May 7, 2013, the Veteran's occupational and social impairment due to primary insomnia is best approximated by a disability rating of 30 percent.

4.  For the period on appeal prior to May 6, 2013, the Veteran's disability due to psoriasis is best approximated by a disability rating of 10 percent due to his use of prescribed corticosteroids throughout the appeal period.

5.  The Veteran's service-connected radiculopathy of the right lower extremity was present upon the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to higher initial ratings for primary insomnia and psoriasis are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date earlier than February 1, 2011, for the grant of service connection for the following disabilities have not been met: right knee disabilities, TMJ dysfunction, a right hand disability, a left ankle disability, and a left knee disability.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).

3.  The criteria for an effective date of February 1, 2011, for the award of a 30 percent disability rating for primary insomnia are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.130 (2017).

4.  The criteria for an effective date of February 1, 2011, for the award of a 10 percent disability rating for psoriasis are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.118 (2017).

5.  The criteria for an effective date of February 1, 2011, for the grant of service connection for radiculopathy of the right lower extremity are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.400(b)(2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims for Higher Initial Rating for Primary Insomnia and Psoriasis

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.   Here, the Veteran withdrew his appeal with regard to his entitlement to higher initial ratings for primary insomnia and psoriasis following VA's January request for clarification as to these issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review these matters and the appeal is dismissed as to these issues.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), the claims no longer exist.

II.  Effective Date Claims

A.  Effective Date Earlier Than February 1, 2011, for the Grants of Service Connection for Multiple Disabilities

As acknowledged previously, the Veteran was assigned an effective date of February 1, 2011, for the grant of service connection for the following disabilities: right knee disabilities, TMJ dysfunction, a right hand disability, a left ankle disability, and a left knee disability.

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(i), (ii) (2017).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

In this appeal, the Veteran separated from active duty on January 31, 2011.  As noted above, VA's laws and regulations do not allow for an effective date earlier than the day after a Veteran's separation from service.  See 38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Therefore, the Board finds that the Veteran's claim for an effective date earlier than February 1, 2011, for the grant of service connection for the disabilities noted above is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

B.  Effective Date Earlier Than May 6, 2013, for the Grant of Service Connection for Radiculopathy of the Right Lower Extremity

In the July 2013 rating decision on appeal, the RO granted service connection for radiculopathy of the right lower extremity as secondary to the Veteran's service-connected lumbar spine disability, effective from May 6, 2013, which is the date of the May 2013 VA examination that diagnosed this condition.  Notably, a November 2010 examination report documents findings of paresthesias, numbness, and weakness with regard to the history of the Veteran's "lumbar spine/neuropathy" and the aforementioned May 2013 VA examination report confirms that lumbar radiculopathy was diagnosed in 2010.  The Board observes that service connection for radiculopathy was granted secondary to the Veteran's lumbar spine disability and stems from the Veteran's appeal of the initial rating assigned for the lumbar spine disability, which has an effective date of February 1, 2011.

Thus, in light of the foregoing, the Board finds that an effective date of February 1, 2011, is warranted for the grant of service connection for radiculopathy of the right lower extremity, as the Veteran has had radiculopathy during the entire period on appeal, or since he was discharged from his period of active service.  An effective date earlier than February 1, 2011, cannot be granted.  38 C.F.R. § 3.400(b)(2).

C.  Effective Date Earlier Than May 7, 2013, for the Award of an Increased Rating for Primary Insomnia

The RO granted service connection for primary insomnia and assigned a noncompensable rating, effective February 1, 2011.  Following the Veteran's disagreement with the rating assigned, the RO assigned a rating of 30 percent, effective May 7, 2013, based on May 2013 VA examination findings.  The Veteran asserts that he is entitled to an effective date earlier than May 7, 2013, for the award of a 30 percent rating for primary insomnia.

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, indicates that a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Additionally, VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998).

Here, it is reasonable to conclude that the Veteran met the criteria for entitlement to a disability rating of 30 percent for primary insomnia on February 1, 2011, which is the date of service connection.  In so finding, the Board notes that the Veteran reported a long history of significant sleep disturbance that had its onset in 2005, indicated that his psychiatric symptoms are constant and affect his total daily functioning, resulting in less efficiency and mental sharpness some afternoons.  He also reported that he is sometimes anxious upon waking.  Although a VA examiner noted in November 2010 that the Veteran's psychiatric symptoms are not enough to interfere with his social and occupational functioning or to require continuous medication, the Board finds the Veteran's competent and credible statements regarding his daily functioning more probative as to this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Overall, the evidence shows that the Veteran's psychiatric disorder prior to May 7, 2013, was manifested by occupational and social impairment with occasional decrease in work efficiency (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms including anxiety and chronic sleep impairment.

An effective date of February 1, 2011, for the award of a 30 percent disability rating for primary insomnia is warranted.

D.  Effective Date Earlier Than May 6, 2013, for the Award of an Increased Rating for Psoriasis

The RO granted service connection for psoriasis and assigned a noncompensable rating, effective February 1, 2011.  Following the Veteran's disagreement with the rating assigned, the RO assigned a rating of 10 percent, effective May 6, 2013, based on May 2013 VA examination findings.  The Veteran asserts that he is entitled to an effective date earlier than May 6, 2013, for the award of a 10 percent rating for psoriasis.

The Veteran's skin disability is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7816, which indicates that a 10 percent disability rating is warranted where the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.

Again, it is reasonable to conclude that the Veteran met the criteria for entitlement to a disability rating of 10 percent on February 1, 2011.  On examination in November 2010, the examiner noted that the Veteran has used ketoconazole and steroid creams, and reported that the Veteran was using prescribed corticosteroids to treat his condition.  In addition, a non-VA treatment record that is dated in July 2012 notes that the Veteran has a multiple year history of a pruritic eruption occurring throughout the central chest with some flaking scale occurring throughout the scalp and central face.  The evaluating clinician noted that the Veteran was using prescriptions that a VA examiner later identified as corticosteroids upon examination in May 2013.

In light of the foregoing, the Board finds that the Veteran has used corticosteroids throughout the period on appeal, and thus, an effective date of February 1, 2011, for the award of a 10 percent disability rating for psoriasis is warranted.


ORDER

The appeal as to the Veteran's entitlement to a higher initial rating for primary insomnia is dismissed.

The appeal as to the Veteran's entitlement to a higher initial rating for psoriasis is dismissed.

An effective date earlier than February 1, 2011, for the grant of service connection for right knee disability is denied.

An effective date earlier than February 1, 2011, for the grant of service connection for TMJ dysfunction is denied.

An effective date earlier than February 1, 2011, for the grant of service connection for right hand disability is denied.

An effective date earlier than February 1, 2011, for the grant of service connection for left ankle disability is denied.

An effective date earlier than February 1, 2011, for the grant of service connection for left knee disability is denied.

Subject to the law and regulations governing payment of monetary benefits, an effective date of February 1, 2011, for the award of a 30 percent disability rating for primary insomnia is granted.

Subject to the law and regulations governing payment of monetary benefits, an effective date of February 1, 2011, for the award of a 10 percent disability rating for psoriasis is granted.

Subject to the law and regulations governing payment of monetary benefits, an effective date of February 1, 2011, for the grant of service connection for radiculopathy of the right lower extremity is granted.


REMAND

With regard to the claim for an increased rating for a right foot disability, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of 38 C.F.R. § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additionally, the Court recently issued the decision Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  The testing conducted upon examination in May 2013 is not in accord with the requirements noted above.  Thus, the May 2013 examination is inadequate for complete resolution of the Veteran's claim and a new VA examination that adequately addresses the Veteran's right foot disability should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file outstanding records of the Veteran's VA treatment.  Any other pertinent records identified during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service symptomatology.  Provide an appropriate amount of time to submit this lay evidence.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected right foot disability, which has been identified as status post fracture of the right 5th metatarsal.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right foot pathology found to be present.  The examiner should conduct all indicated tests and studies, to include relevant motion studies.  The left and right feet should be tested in both active and passive motion and in weight-bearing and non weight-bearing modes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the extent of any additional functional impairment during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After conducting any further development deemed necessary, adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


